t c memo united_states tax_court norman w klootwyk petitioner v commissioner of internal revenue respondent docket no filed date philip a putman for petitioner ron chun and loren b mark for respondent memorandum findings_of_fact and opinion laro judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for and additions to tax of dollar_figure for failure_to_file a return under sec_6651 and dollar_figure for failure to pay estimated_tax under sec_6654 after concessions by respondent the issues for decision are whether petitioner had unreported income for in the amounts determined by respondent whether petitioner is liable for the addition_to_tax under sec_6651 whether petitioner is liable for the addition_to_tax under sec_6654 and whether the court should impose on petitioner a penalty pursuant to sec_6673 findings_of_fact some facts have been stipulated and are so found when the petition was filed petitioner resided in cottonwood arizona in petitioner received nonemployee compensation in the total amount of dollar_figure from hy-vee inc carson services perkins family restaurants american home shield corp and k- mart corp wage income of dollar_figure from hoff mechanical inc total interest_income of dollar_figure from marshalltown development corp prudential insurance_company of america home federal savings bank and an account maintained at edward d jones co and total dividend income of dollar_figure from a g edwards sons inc an account maintained at edward d jones co and cash management_trust of america-the american funds service company petitioner failed to file a federal_income_tax return for and did not make any estimated_tax payments for the tax section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure year in a notice_of_deficiency dated date respondent determined the above-stated deficiency and additions to tax petitioner timely filed a petition disputing the determinations petitioner did not submit a pretrial memorandum as required by the court’s standing_pretrial_order at calendar call petitioner did not appear but the court had before it and granted petitioner’s motion for a trial time and date certain at trial petitioner did not personally appear but was represented by counsel petitioner’s counsel did not introduce any evidence on petitioner’s behalf at trial and failed to file an opening brief following the trial unreported income opinion as a general_rule the commissioner’s determinations of deficiencies in tax set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that these determinations are in error rule a welch v on date the court filed as a petition a letter received from petitioner by an order dated date the court directed petitioner to file an amended petition complying with the rules of the court as to form and content of a proper petition by date despite issuance by the court of several orders to petitioner in the ensuing months petitioner did not submit an amended petition to the court until date helvering 290_us_111 in order for the presumption of correctness to attach to the deficiency determination in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or demonstrate that the taxpayer received unreported income 680_f2d_1268 9th cir the commissioner’s assertion of a deficiency is presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income mcmanus v commissioner tcmemo_2006_57 see also 116_f3d_1309 9th cir the commissioner’s deficiency determinations and assessments for unpaid taxes are normally entitled to a presumption of correctness so long as they are supported by a minimal factual foundation if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary pursuant to sec_7491 the burden_of_proof as to factual matters affecting liability for tax shifts to respondent under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioner therefore bears the burden_of_proof or erroneous 181_f3d_1002 9th cir affg tcmemo_1997_97 we conclude that respondent has met his burden of production as to the unreported income determined in the notice_of_deficiency respondent introduced and we admitted into evidence respondent’s worksheets listing the amounts of income that third parties represented to respondent as having been paid to petitioner and petitioner has not challenged the accuracy of these worksheets see green v commissioner tcmemo_1996_ affd without published opinion 113_f3d_1251 11th cir in addition petitioner stipulated having received dollar_figure in interest_income and dollar_figure in wages respondent also introduced and we admitted into evidence the declarations of records of the regularly conducted activity of hy-vee inc carson services inc perkins family restaurants k-mart corp and hoff mechanical inc and business records affidavits from edward jones all of which support the determination made by respondent we hold that respondent has sufficiently linked petitioner to the unreported income see hardy v commissioner supra pincite given petitioner’s failure to disprove respondent’s determination of unreported income as modified through concessions we sustain the determination as modified addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 percent for each month that the return is late not to exceed percent in total the commissioner has the burden of production with respect to the liability of an individual for an addition_to_tax under sec_6651 sec_7491 the burden of showing reasonable_cause under sec_6651 remains on the taxpayer 116_tc_438 reasonable_cause requires petitioner to demonstrate that he exercised ordinary business care and prudence and nevertheless was unable to file the return by the due_date 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner stipulated that he never filed hi sec_2001 tax_return respondent has accordingly met his burden of production with regard to the sec_6651 addition_to_tax see sec_7491 petitioner has neither offered an explanation for his failure_to_file nor produced evidence to establish any reasonable_cause for his failure_to_file the return we sustain respondent’s determination of an addition_to_tax under sec_6651 in the amount to be calculated by the parties in their rule computation addition_to_tax under sec_6654 sec_6654 imposes an addition_to_tax on an underpayment of a required_installment of individual estimated_tax a taxpayer may avoid the addition_to_tax by establishing that one of the exceptions listed in the section applies petitioner stipulated that he did not make any estimated_tax payments for the taxable_year and he has not disputed the imposition of the addition_to_tax accordingly respondent has satisfied his burden of production under sec_7491 with regard to the sec_6654 addition_to_tax and we sustain its applicability sec_6673 sec_6673 provides that this court may require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears either that the taxpayer instituted or maintained the proceedings primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless on the basis of the record before us we are convinced that petitioner has instituted and maintained these proceedings primarily for delay petitioner failed to submit to the court a we note that the addition_to_tax under sec_6651 may not exceed percent of the amount_required_to_be_shown_as_tax on the return see sec_6651 pretrial memorandum as directed by the court’s standing_pretrial_order petitioner also failed to appear for his case when it was called for trial while petitioner was at that time represented by counsel who did appear on petitioner’s behalf petitioner’s counsel neither presented a case nor offered any evidence on petitioner’s behalf moreover following trial neither petitioner nor his counsel submitted a brief as we ordered in light of the foregoing we believe that sanctions are necessary to deter petitioner and others similarly situated from comparable dilatory conduct pursuant to sec_6673 we impose against petitioner a penalty in the amount of dollar_figure to reflect the foregoing decision will be entered under rule
